Form FIND
                                   UNITED STATES BANKRUPTCY COURT
                                     California Northern Bankruptcy Court

In     Robin Elaine Wilson                                  Case No.: 16−31073 DM 7
Re:
           Debtor(s)                             Chapter: 7


                                                 FINAL DECREE



The estate of the above named debtor has been fully administered.

   The deposit required by the plan has been distributed.

IT IS ORDERED THAT:

   Barry Milgrom is discharged as trustee of the estate of the above−named debtor and the
bond is canceled.

   the chapter 7 case of the above−named debtor is closed;

and

   Other




Dated: 8/29/19                                    By the Court:


                                                  Dennis Montali
                                                  United States Bankruptcy Judge




      Case: 16-31073       Doc# 208       Filed: 08/29/19      Entered: 08/29/19 16:58:45   Page 1 of 1
